—Order unanimously affirmed without costs. Memorandum: Petitioner appeals from an order dismissing its petition brought pursuant to CPLR 7511 to vacate an arbitration award. Petitioner failed to submit a complete record of the arbitration proceedings, and thus we are unable to review petitioner’s contentions on appeal concerning the propriety of the award (see generally, Chazy & Westport Tel. Corp. v KFC-Kuntz for Congress, 276 AD2d 872). Supreme Court did not abuse its discretion in denying respondent’s counterclaim for attorney’s fees (see, General Business Law § 198-b [f] [5]). (Appeals from Order of Supreme Court, Jefferson County, Gilbert, J. — Arbitration.) Present — Pigott, Jr., P. J., Wisner, Hurlbutt, Kehoe and Lawton, JJ.